DETAILED ACTION
This action is in response to the application filed on February 8, 2021. Claims 1-15 are pending. Of such, claims 1-13 represent a method, claim 14 represents another method, and claim 15 represents a computer device directed to the matching and evaluation of structured data sets protected by encryption. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being anticipated over Blatt et al. (US Patent Application Publication 202/10157932), hereinafter referred to as Blatt, in view of El Emam et al (US Patent Application Publication 2015/0288665), hereinafter referred to as El Emam.
Regarding Claim 1, Blatt discloses:
A method for matching evaluation of a first structured data set from a first data source device with a second structured data set from a second data source device, implemented in a client device, wherein the method comprises the following steps (In the abstract, Blatt discloses “A device, system and method for linking encrypted data sets using common encrypted identifiers in encrypted space. A first and second parties' encrypted data sets may include first and second respective encrypted data and associated first and second respective encrypted identifiers. ”); b. reception of the first structured data set from the first data source device, the first structured data set comprising a first encrypted digital footprint generated from a first digital footprint and the encryption key, the first digital footprint being generated from a first identifier in clear and a secret key that is shared between the first and second data source device (In ¶ 83, Blatt discloses “First party device 240 and second party device 250 may include applications for encrypting respective plaintext data (e.g., 102 and 106, respectively, of FIG. 1) using respective encryption keys (e.g., 110 and 112, respectively, of FIG. 1) to generate encrypted data sets (e.g., 104 and 108, respectively, of FIG. 1). Third party device 210 may include applications to access and retrieve the encrypted data sets from the first and second party devices 240 and 250 via network 220.” And in ¶ 89, Blatt further discloses “The encrypted data is generated by each of the first and second parties encrypting their plaintext data sets (e.g., 102 and 106, respectively, of FIG. 1) using their same or different encryption keys (e.g., 110 and 112, respectively, of FIG. 1).”); c. reception of the second structured data set from the second data source device, the second structured data set comprising a second encrypted digital footprint generated from a second digital footprint and the encryption key, the second digital footprint being generated from a second identifier in clear and the shared secret key (In ¶ 8, Blatt discloses “A first and second parties' respective encrypted data sets may include first and second respective encrypted data and associated first and second respective encrypted identifiers.” And in ¶ 83, Blatt further discloses “First party device 240 and second party device 250 may include applications for encrypting respective plaintext data (e.g., 102 and 106, respectively, of FIG. 1) using respective encryption keys (e.g., 110 and 112, respectively, of FIG. 1) to generate encrypted data sets (e.g., 104 and 108, respectively, of FIG. 1). Third party device 210 may include applications to access and retrieve the encrypted data sets from the first and second party devices 240 and 250 via network 220.”); d. comparison of the first encrypted digital footprint of the first structured data set with the second encrypted digital footprint of the second structured data set in order to determine if the first identifier in clear is identical to the second identifier in clear without having access to the first and second identifiers in clear (In ¶ 21, Blatt discloses “A third party 138 may link or merge encrypted data sets 104 and 108 by comparing pairs of their encrypted identifiers 115(i) and 117(j) in the encrypted space.” And in ¶ 9, Blatt further discloses “executes the identifier comparison internally without exposing the unencrypted data to any other party”), the first digital footprint of the first structured data set having a value different from that of the second encrypted digital footprint of the second structured data set (In ¶ 15, Blatt discloses “Linking encrypted data may allow either party, or a third party, to execute joint computations over interrelated encrypted data from different datasets”).
	However, Blatt does not explicitly disclose the exchange of the encryption key. 
	El Emam discloses:
Exchange of an encryption key between the client device, the first data source device and the second data source device (In ¶ 26, El Emam discloses “In a further embodiment, the method may further comprise generating the public key and corresponding private key at the key holder; and distributing the public key for use in encrypting data from the first data store and the second data store.”) 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Blatt’s approach by utilizing El Emam’s approach of utilizing the public encryption key to add an additional layer of encryption as the motivation would be to ensure individual’s information stored across the different databases are stored and transferred in a secure manner without divulging information outside of the entities responsible (see El Emam ¶ 65).
Regarding Claim 2, the combination of Blatt and El Emam disclose the limitations with respect to claim 1.
However, Blatt does not explicitly disclose the use of a public key. 
El Emam discloses:
Wherein the encryption key is a public key of the client device (In ¶ 26, El Emam discloses “In a further embodiment, the method may further comprise generating the public key and corresponding private key at the key holder”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Blatt’s approach by utilizing El Emam’s approach of utilizing the public encryption key to add an additional layer of encryption as the motivation would be to ensure individual’s information stored across the different databases are stored and transferred in a secure manner without divulging information outside of the entities responsible (see El Emam ¶ 65).
Regarding Claim 3, the combination of Blatt and El Emam disclose:
The method according to claim 2, wherein the comparison step is based on the decryption of the first encrypted digital footprint of the first structured data set and of the second encrypted digital footprint of the second structured data set by means of a private key of the client device (In ¶ 21, Blatt discloses “third party 138 may perform a new efficient identifier comparison by decomposing each of the first and second encrypted identifiers 115(1-N1) and 117(1-N2) into a first and second respective sets of a plurality of elemental identifier components 118 and 120.”).
Regarding Claim 4, the combination of Blatt and El Emam disclose the limitations with respect to claim 1.
However, Blatt does not explicitly disclose the exchange of the encryption key. 
El Emam discloses:
Wherein the encryption key comprises a first symmetric key exchanged between the client device and the first data source device and a second symmetric key exchanged between the client device and the second data source device; the encryption key used to generate the first encrypted digital footprint of the first structured data set is the first symmetric key and the encryption key used to generate the second encrypted digital footprint of the second structured data set is the second symmetric key (In ¶ 75, El Emam discloses “The key holder 202 comprises key generation functionality and possibly management functionality. The key holder may link records between multiple different databases, with the linkage of two databases requiring their own public/private keys.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Blatt’s approach by utilizing El Emam’s approach of utilizing the public encryption key to add an additional layer of encryption as the motivation would be to ensure individual’s information stored across the different databases are stored and transferred in a secure manner without divulging information outside of the entities responsible (see El Emam ¶ 65).
Regarding Claim 5, the combination of Blatt and El Emam disclose the limitations with respect to claim 4.
However, Blatt does not explicitly disclose the decryption using the encryption key. 
El Emam discloses:
Wherein the comparison step is based on the decryption of the first encrypted digital footprint of the first structured data set by means of the first symmetric key and on the decryption of the second encrypted digital footprint of the second structured data set by means of the second symmetric key (In ¶ 82, El Emam discloses “Once the encrypted comparison results are determined, the encrypted comparison results may be decrypted using the private key held by the key holder in order to produce the match results data set.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Blatt’s approach by utilizing El Emam’s approach of utilizing the public encryption key to add an additional layer of encryption as the motivation would be to ensure individual’s information stored across the different databases are stored and transferred in a secure manner without divulging information outside of the entities responsible (see El Emam ¶ 65).
Regarding Claim 6, the combination of Blatt and El Emam disclose the limitations with respect to claim 1.
However, Blatt does not explicitly disclose the use of a random variable. 
El Emam discloses:
Wherein the encryption key is a symmetric key shared between the client device, the first data source device and the data source device (In ¶ 6, El Emam discloses “The encrypted information may then be compared to encrypted information from the second database that was encrypted with the same public key to generate encrypted comparison results”); wherein the first encrypted digital footprint of the first structured data set is further generated from a first random value and the first structured data set further comprises the first random value ; wherein the second encrypted digital footprint of the second structured data set is further generated from a second random value and the second structured data set further comprises the second random value (In ¶ 72, El Emam discloses “party A may associate the record ID ‘50041’ with a random number ‘183018’ and party associate the record ID ‘10051’ with another random number ‘482900’. The result of the secure linking may indicate the linkage of the records two the two databases by indicating a linkage between the two random numbers. That is, the secure linking process results in an indication that the record in A associated with the random number ‘183018’ is linked to the record in B associated with the random number ‘482900’. ”); and wherein the comparison step is further carried out by means of the first and the second random values (In ¶ 76, El Emam discloses “An indication of the unique identifiers of the records, such as the random numbers linked to records described above, along with the particular fields used for matching, along with the fields' particular concatenation order if the fields are to be concatenated prior to encryption, may also be provided.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Blatt’s approach by utilizing El Emam’s approach of utilizing the public encryption key to add an additional layer of encryption as the motivation would be to ensure individual’s information stored across the different databases are stored and transferred in a secure manner without divulging information outside of the entities responsible (see El Emam ¶ 65).
Regarding Claim 7, the combination of Blatt and El Emam disclose:
The method according to claim 6, wherein the comparison step is based on the decryption of the first encrypted digital footprint of the first structured data set by means of the first random value and the shared symmetric key and on the decryption of the second encrypted digital footprint of the second structured data set by means of the second random value and the shared symmetric key (In ¶ 21, Blatt discloses “third party 138 may perform a new efficient identifier comparison by decomposing each of the first and second encrypted identifiers 115(1-N1) and 117(1-N2) into a first and second respective sets of a plurality of elemental identifier components 118 and 120.”).
Regarding Claim 8, the combination of Blatt and El Emam disclose:
The method according to claim 2, wherein the comparison step is based on an homomorphic property of an encryption algorithm used to generate the first encrypted digital footprint of the first structured data set and to generate the second encrypted digital footprint of the second structured data set (In ¶ 38, Blatt discloses “Embodiments of the invention discussed here are tailored for fully homomorphic encryption (FHE)”).
Regarding Claim 9, the combination of Blatt and El Emam disclose:
The method according to claim 1, wherein the first digital footprint is further generated from a given functional value, this given functional value defining the possible functions of use of the shared secret key; and wherein the second digital footprint is further generated from the given functional value (In ¶ 62, Blatt discloses “The digits of the identifiers may be embedded in the ciphertexts using hashing functions (e.g., either one hashing function in the case of simple hashing or two hashing functions in the case of dual or two-choice hashing). These hashing functions may specify in which ciphertext and which index in that ciphertext a digit of a specific identifier is stored.”).
Regarding Claim 10, the combination of Blatt and El Emam disclose:
The method according to claim 2, wherein the comparison step is based on an homomorphic property of an encryption algorithm used to generate the first encrypted digital footprint of the first structured data set and to generate the second encrypted digital footprint of the second structured data set (In ¶ 18, Blatt discloses “Dividing encrypted identifiers into its elemental components allows both fast and accurate matching. Components-wise matching allows high levels of parallelism of simple encrypted identifier component units that would not be possible with cumbersome full-length encrypted identifiers”); and wherein the comparison step comprises an homomorphic operation of the first digital footprint of the first structured data set with the second encrypted digital footprint of the second structured data set (In ¶ 38, Blatt discloses “Embodiments of the invention discussed here are tailored for fully homomorphic encryption (FHE)”).
Regarding Claim 11, the combination of Blatt and El Emam disclose:
The method according to claim 1, wherein the first and/or the second structured data sets further comprise data associated with the first encrypted digital footprint of the first structured data set and with the second encrypted digital footprint of the second structured data set (In ¶ 83, Blatt discloses “First party device 240 and second party device 250 may include applications for encrypting respective plaintext data (e.g., 102 and 106, respectively, of FIG. 1) using respective encryption keys (e.g., 110 and 112, respectively, of FIG. 1) to generate encrypted data sets (e.g., 104 and 108, respectively, of FIG. 1). Third party device 210 may include applications to access and retrieve the encrypted data sets from the first and second party devices 240 and 250 via network 220.”).; and 431579-033U Patent Applicationwherein the method comprises a step of inserting, into a join set, data associated with the first encrypted digital footprint of the first structured data set and/or data associated with the second encrypted digital footprint of the second structured data set when the result of the comparison step determines that the first identifier in clear is identical to the second identifier in clear (In ¶ 15, Blatt discloses “Linking encrypted data may allow either party, or a third party, to execute joint computations over interrelated encrypted data from different datasets”).
Regarding Claim 12, the combination of Blatt and El Emam disclose:
The method according to claim 1, wherein the first structured data set comprises a plurality of first encrypted digital footprints and/or the second structured data set comprises a plurality of second encrypted digital footprints, the comparison step is carried out for one or several first encrypted digital footprints of the first structured data set and one or several second encrypted digital footprints of the second structured data set (In ¶ 26, Blatt discloses “Various combinations of some or all (i,j) pairs of encrypted identifiers 115(i) and 117(j) may be compared. In some embodiments, third party 138 may compare all (or a plurality of) N.sub.1.Math.N.sub.2 pairs of N.sub.1 first encrypted identifiers 115(1-N1) in the first encrypted data set 104 and N.sub.2 second encrypted identifiers 117(1-N2) in the second encrypted data set 108, e.g., to generate N.sub.1.Math.N.sub.2 (or a plurality of) corresponding component specific results 122.”).
Regarding Claim 13, the combination of Blatt and El Emam disclose:
The method according to claim 11, wherein the first structured data set comprises a plurality of first encrypted digital footprints and/or the second structured data set comprises a plurality of second encrypted digital footprints; and wherein the comparison step and the step of insertion into a join set are carried out for one or several first encrypted digital footprints of the first structured data set and one or several second encrypted digital footprints of the second structured data set (In ¶ 70, Blatt discloses “Combine m_1 and m_2 features from parties 1 and 2, and compute an algorithm on them, e.g., linear or regression inference, to get results for each matched identifier. These results may then be aggregated over all (or a plurality of) matched identifiers.”).
Regarding Claim 14, Blatt discloses:
A method for providing a structured data set to a client device, implemented in a data source device, the method comprising the following steps (In the abstract, Blatt discloses “A device, system and method for linking encrypted data sets using common encrypted identifiers in encrypted space. A first and second parties' encrypted data sets may include first and second respective encrypted data and associated first and second respective encrypted identifiers. ”):, ii. creation of a digital footprint from an identifier in clear and a secret key that is shared with the second data source device (In ¶ 83, Blatt discloses “First party device 240 and second party device 250 may include applications for encrypting respective plaintext data (e.g., 102 and 106, respectively, of FIG. 1) using respective encryption keys (e.g., 110 and 112, respectively, of FIG. 1) to generate encrypted data sets (e.g., 104 and 108, respectively, of FIG. 1). Third party device 210 may include applications to access and retrieve the encrypted data sets from the first and second party devices 240 and 250 via network 220.”), iv. sending to the client device of a structured data set comprising the encrypted digital footprint in order to carry out a matching evaluation with another structured data set coming from the second data source device (In ¶ 20, Blatt discloses “one or both parties 126 and 128 may encrypt one or both respective data sets 102 and 106 to securely share their data, e.g., with each other or with another independent third party 138.”).	
However, Blatt does not explicitly disclose the exchange of the encryption key.
	El Emam discloses:
i. Exchange of an encryption key between the client device, the data source device and a second data source device (In ¶ 26, El Emam discloses “In a further embodiment, the method may further comprise generating the public key and corresponding private key at the key holder; and distributing the public key for use in encrypting data from the first data store and the second data store.”), iii. generation of an encrypted digital footprint from the digital footprint and the encryption key (In ¶ 32, El Emam discloses “the encrypted dataset encrypted with the public encryption key generated by the key holder”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Blatt’s approach by utilizing El Emam’s approach of utilizing the public encryption key to add an additional layer of encryption as the motivation would be to ensure individual’s information stored across the different databases are stored and transferred in a secure manner without divulging information outside of the entities responsible (see El Emam ¶ 65).
Regarding Claim 15, Blatt discloses:
A computer device including a memory configured to store instructions for executing instructions comprising one or several processors for processing the instructions stored in memory, the device communicatively coupled to clients and data sources through a bus system or via a wired or wireless communication network, the instructions performing the following steps (In the abstract, Blatt discloses “A device, system and method for linking encrypted data sets using common encrypted identifiers in encrypted space. A first and second parties' encrypted data sets may include first and second respective encrypted data and associated first and second respective encrypted identifiers. ”): ii. creation of a digital footprint from an identifier in clear and a secret key that is shared with the second data source device (In ¶ 83, Blatt discloses “First party device 240 and second party device 250 may include applications for encrypting respective plaintext data (e.g., 102 and 106, respectively, of FIG. 1) using respective encryption keys (e.g., 110 and 112, respectively, of FIG. 1) to generate encrypted data sets (e.g., 104 and 108, respectively, of FIG. 1). Third party device 210 may include applications to access and retrieve the encrypted data sets from the first and second party devices 240 and 250 via network 220.”), iv. sending to the client device of a structured data set comprising the encrypted digital footprint in order to carry out a matching evaluation with another structured data set coming from the second data source device (In ¶ 20, Blatt discloses “one or both parties 126 and 128 may encrypt one or both respective data sets 102 and 106 to securely share their data, e.g., with each other or with another independent third party 138.”).	
However, Blatt does not explicitly disclose the exchange of the encryption key. 
	El Emam discloses:
i. exchange of an encryption key between the client device, the data source device and a second data source device (In ¶ 26, El Emam discloses “In a further embodiment, the method may further comprise generating the public key and corresponding private key at the key holder; and distributing the public key for use in encrypting data from the first data store and the second data store.”), iii. generation of an encrypted digital footprint from the digital footprint and the encryption key (In ¶ 32, El Emam discloses “the encrypted dataset encrypted with the public encryption key generated by the key holder”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Blatt’s approach by utilizing El Emam’s approach of utilizing the public encryption key to add an additional layer of encryption as the motivation would be to ensure individual’s information stored across the different databases are stored and transferred in a secure manner without divulging information outside of the entities responsible (see El Emam ¶ 65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nicolas et al. (US Patent Publication Number 20220078023) discloses a method of computing calculations based on two overlapping private data sets. 
Rahaman et al. (US Patent Number 8726151) discloses a method of comparing encrypted structured data. 
Lim et al. (US Patent Publication Number 20200401726) discloses a method of sharing encrypted datasets from different users. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492